Citation Nr: 0616580	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to April 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran requested a 
videoconference hearing with a Decision Review Officer; 
however, he did not appear for such hearing scheduled in 
December 2004.  There has been no motion to reschedule the 
hearing.  In May 2006, the Board granted the veteran's motion 
to advance the case on the Board's docket due to his advanced 
age.

The issue of service connection for tinnitus is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first postservice year; and any current hearing loss 
disability is not shown to be related to event, injury, or 
disease in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 
3.385 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
November 2003 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  This letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence relevant to establishing his claim.  He has had 
ample opportunity to respond/ supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  
While he was not advised of the criteria for rating bilateral 
hearing loss, or those governing effective dates of awards, 
he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA audiological evaluation (with 
audiometric studies) in April 2003.  The veteran has not 
identified any evidence that remains outstanding; in a 
January 2005 statement, he noted he had no further evidence 
to submit.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnoses relating to 
bilateral hearing loss disability.  On April 1946 separation 
examination, whispered voice testing showed the veteran had 
normal hearing (15/15).  Service personnel records show the 
veteran served with the 724th Field Artillery in the 69th 
Infantry Division working as a field lineman, stringing wire 
and installing poles for telephone communication purposes.  
He was in charge of six linemen who were transported on a 
weapons carrier to install poles and wires.  The veteran also 
served as a cannoneer for six months.  He received the 
American Theater ribbon, EAME Theater ribbon with two bronze 
stars, and the World War II victory medal.

November 1999 through February 2003 VA treatment records note 
complaints of hearing loss and ear irrigation treatments.

In his February 2003 claim, the veteran alleged his hearing 
loss was related to his extensive exposure to artillery fire 
during service.

On April 2003 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
55
70
75
LEFT
45
45
55
65
80
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The veteran reported problems hearing in all situations and 
stated he had never had a hearing test before.  He noted he 
had noise exposure in service from 155 mm artillery and 
denied any postservice noise exposure in his job as a 
photographer.  The diagnosis was bilateral moderate to severe 
sensorineural hearing loss with excellent speech 
discrimination ability.  The examiner opined there was no 
evidence to indicate the veteran's hearing loss was service-
connected and noted that a conclusion could not be reached 
without resorting to speculation.

The veteran's May 2004 substantive appeal notes that he 
served with the fighting 69th division in Germany and had "18 
months in combat", beginning in February 1945.  He stated 
that as a cannoneer he fired 100 lb shells and that combat 
was often hand to hand or done in short distances with the 
cannons in front.  Over the years, he did not realize how bad 
his hearing was, since he had been asking people to repeat 
themselves since service.  He noted that one day it just 
became impossible to continue ignoring his hearing loss.  The 
veteran also submitted articles regarding the battles in 
which the 69th infantry division engaged and a private 
hearing test graph taken for hearing aid purposes.

C.	Legal Criteria

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service incurrence or 
aggravation of organic disease of the nervous system (to 
include sensorineural hearing loss) may be presumed if such 
is manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 




D.	Analysis

The April 2003 audiometry record conclusively shows the 
veteran has bilateral hearing loss by VA standards.  
38 C.F.R. § 3.385.  Furthermore, although the record does not 
specifically show that he engaged in combat, as he served 
with an artillery unit during the last months of war in 
Europe, it may be reasonably assumed that he was exposed to 
significant noise trauma in service.  However, there is no 
competent evidence that relates any current hearing loss 
disability to noise exposure in service or suggests such 
relationship.  Upon separation from service, the veteran's 
whispered voice test results (15/15) showed normal hearing.  
The April 2003 VA examiner concluded there was no evidence to 
relate the veteran's hearing loss to service and that it 
would be pure speculation to opine regarding its etiology.  
While the VA examiner did not review the claims file, there 
is no information in the file that would alter the facts the 
examiner considered in reaching her conclusion.  She was 
aware the veteran was exposed to artillery noise, that he had 
no significant postservice noise exposure, and that he had 
not previously had a hearing test.  

There is no competent evidence that a hearing loss disability 
was manifested in service or in the first postservice year, 
so as to permit a finding that such disability became 
manifested in service and persisted, or to allow for 
application of the chronic disease presumptions for 
sensorineural hearing loss (as organic disease of the nervous 
system.  In fact, the record does not reflect any complaints 
of hearing loss prior to 1999, and his first documented 
audiometry test was on April 2003 VA examination.  Such a 
lengthy period of time between service and the earliest 
postservice clinical documentation of the disability for 
which service connection is sought (57 years) is of itself a 
factor for consideration against a finding that any current 
hearing loss disability is related to service.  See Maxson v. 
Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim 
alleging that a disability was aggravated by service).  

While the veteran alleges his hearing loss is related to his 
military service, as a layperson he is not competent to 
provide an etiology opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Given that there is no competent evidence of a nexus between 
service and any current hearing loss disability, the 
preponderance of the evidence is against this claim and it 
must be denied.  


ORDER

Service connection for bilateral hearing loss disability is 
denied.


REMAND

While the April 2003 VA examiner discussed the symptoms of 
the veteran's tinnitus, she did not provide an etiology 
opinion.  Under 3.159(c)(4) a medical opinion is necessary if 
the evidence of record: (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability, but 
(D) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Here, there is evidence the veteran has 
tinnitus and was exposed to combat related noise in service.  
Since it is possible the veteran's tinnitus might be related 
to his service, but there is not sufficient medical evidence 
to resolve the claim, it is necessary to obtain an opinion 
regarding the likely etiology of the tinnitus.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but was not 
notified of the criteria for establishing disability ratings 
or effective dates of awards.  Since the case is being 
remanded anyway, there is the opportunity to correct these 
notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran notice 
regarding the requirements for rating 
tinnitus and for effective dates of any 
award as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  He should have the 
opportunity to respond.  

2.  The RO should forward the veteran's 
claims file to the April 2003 VA examiner, 
K. H. L. (if available, to another 
audiologist if not), for review and an 
opinion regarding the etiology of the 
veteran's tinnitus, and specifically 
whether it is related to noise trauma in 
service.  The examiner must explain the 
rationale for the opinion given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
opportunity for response.  The case should 
then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


